Citation Nr: 0808441	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-30 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for DeQuervain's 
tenosynovitis of the left wrist (minor), currently rated as 
10 percent disabling.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from August 1994 to 
June 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.            

The veteran is currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  That 
is, she has been found unemployable due to the totality of 
her service-connected disabilities and is in receipt of a 100 
percent disability evaluation.  See 38 C.F.R. §§ 3.340, 
3.321, 4.16(a).       

In February 2008, the veteran's representative raised the 
issue of entitlement to an increased (compensable) rating for 
a scar of the left wrist from an excision of a ganglion cyst.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected post-operative DeQuervain's 
tenosynovitis of the left (nondominant) wrist is manifested 
by pain, swelling and limitation of motion; there is no 
medical evidence of ankylosis of the wrist.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for DeQuervain's tenosynovitis of the left wrist 
(minor) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2003 letter sent to the veteran by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2003 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in her possession and received 
notice of the evidence needed to substantiate her claim, the 
avenues by which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  VA did 
provide such notice to the veteran prior to the February 2004 
RO decision that is the subject of this appeal in its 
September 2003 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the type of 
evidence necessary to establish a rating or effective date of 
an award (see letter from RO, dated in March 2006) but such 
notice was not provided prior to the initial decision of the 
RO.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As to this timing deficiency, the Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court, the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the earlier holding of the Veterans 
Court in Sanders that an appellant before the Veterans Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for DeQuervain's tenosynovitis of the left wrist, 
which moots any question regarding the appropriate disability 
rating or effective date to be assigned.  Such a lack of 
timely notice did not affect or alter the essential fairness 
of the RO's decision.  While the veteran does not have the 
burden of demonstrating prejudice, it is pertinent to note 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

With regard to the increased evaluation claim, the Board is 
aware of the Court's recent decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.        

In this case, the Board is aware that the September 2003 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board finds that the prejudice 
raised by this procedural defect is rebutted because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
current 10 percent rating is the maximum evaluation allowed 
based upon limitation of motion of the wrist.  The Board is 
aware of the veteran's statements in her July 2004, October 
2005, October 2006, and March 2007 VA examinations, in which 
she described the effect of the service-connected disability 
on her employability and daily life.  In the Board's 
judgment, these statements indicate awareness on the part of 
the veteran that information about such effects is necessary 
to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that "actual 
knowledge is established by statements or action by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.  Moreover, the veteran is already in receipt of a 100 
percent rating based upon unemployability due to service-
connected disabilities.   

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  In the circumstances of this case, to include the 
fact that the veteran is in receipt of the maximum rating 
based upon limitation of the wrist, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided). 

Finally, the February 2004 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the August 2004 Statement of the Case.  The veteran was thus 
made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.        

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in July 2004, October 2005, October 2006, and 
March 2007, which were thorough in nature and adequate for 
the purposes of deciding this claim.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no duty to provide another examination 
or a medical opinion.  38 C.F.R. §§ 3.326, 3.327 (2007).

The Board recognizes that in an Informal Hearing 
Presentation, dated in February 2008, the veteran's 
representative noted that in the July 2004 VA examination 
report, the examiner stated that the veteran had a scar on 
her left wrist which was tender on deep palpation.  The 
veteran's representative maintained that the RO had failed to 
consider the aforementioned scar when evaluating the 
veteran's service-connected left wrist disability.  The 
veteran's representative further indicated that in the 
veteran's substantive appeal (VA Form 9), dated in August 
2004, the veteran stated that the RO had failed to obtain 
orthopedic treatment records covering the period from 
September 2001 to May 2002 from a Dr. R.A.  According to the 
veteran's representative, although the evidence of record 
included records from Dr. A., the records pertained to 
treatment for a shoulder injury and not the veteran's left 
wrist.  The veteran's representative maintained that the RO 
failed to request medical records from Dr. A. specific to the 
veteran's left wrist.  

In regard to the contention that the RO failed to consider 
the veteran's scar of the left wrist when evaluating her 
service-connected left wrist disability, the Board notes that 
the veteran's scar of the left wrist is not a part of her 
service-connected DeQuervain's tenosynovitis of the left 
wrist; rather, it is separately rated as noncompensably 
disabling.  In addition, as stated in the Introduction 
section of this decision, the issue of entitlement to an 
increased (compensable) rating for a scar of the left wrist 
has not been developed for appellate consideration and is 
referred to the RO for appropriate action.  The Board further 
observes that in regard to the veteran's representative's 
contention that the RO failed to request records from Dr. A. 
which were specific to the veteran's left wrist disability, 
the Board notes that in fact, the RO did specifically request 
that Dr. A. provide treatment records which were pertinent to 
the veteran's left wrist disability.  In a letter from the RO 
to Dr. A., dated in March 2005, the RO noted that the veteran 
had reported that she had received treatment from Dr. A. for 
her left wrist beginning in September 2001.  The RO requested 
that the Dr. A. furnish any pertinent medical records that 
were in his possession.  In response, Dr. A. submitted 
private medical records, dated from July to December 2002, 
which showed treatment for the veteran's shoulder injury but 
did not show any treatment for the veteran's left wrist 
disability.  Thus, under these circumstances, given that the 
RO had specifically requested records from Dr. A. which were 
pertinent to the veteran's left wrist, it is the Board's 
determination that a remand for additional records from Dr. 
A., is not warranted.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II.  Factual Background

The veteran's service medical records show that in April 
1998, a ganglion cyst was removed from the dorsal aspect of 
the veteran's left wrist.  The wound healed and no further 
complications were shown.  

In October 1998, the veteran underwent a VA examination.  At 
that time, the veteran reported that she had some discomfort 
in the left wrist when typing and when holding heavy objects.  
She also indicated that she had pain at the base of her left 
thumb and occasional numbness in her left thumb, and ring and 
little finger.  Those symptoms occurred while driving and 
typing.  The examiner noted that the veteran was right hand 
dominant.  The physical examination showed that the veteran 
had a well healed surgical scar over the dorsum of the left 
wrist which measured two centimeters.  There was no atrophy 
of the forearm muscles of the intrinsic muscles of the hand.  
Range of motion of the wrist was from 70 degrees dorsiflexion 
to 40 degrees palmar flexion, with 14 degrees radial 
deviation and 38 degrees ulnar deviation.  The veteran was 
able to make a tight fist with all fingers touching the 
distal palmar crease.  Grip strength was normal.  X-rays of 
the left wrist and hand showed radial and palmar subluxation 
of the trapeziometacarpal joint of the thumb but were 
otherwise unremarkable.  The diagnoses were the following: 
(1) history of ganglion cyst of the left wrist (minor), 
surgically excised without evidence of recurrence, and (2) 
subluxation trapeziometacarpal joint of the left thumb, 
manifested by thumb pain and numbness when holding heavy 
objects and by characteristic radiographic changes.        

By a February 1999 rating action, the RO granted service 
connection for a scar of the left wrist, residuals of an 
excision of a ganglion cyst.  At that time, the RO assigned a 
noncompensable disability rating under Diagnostic Code 7805, 
effective from June 27, 1998, for the veteran's service-
connected left wrist scar.  

VA Medical Center (VAMC) outpatient treatment records, dated 
from October 1999 to April 2000, show that in April 2000, the 
veteran underwent a left first extensor compartment release.  
The impression was chronic DeQuervain's tenosynovitis of the 
left wrist.  

A VA examination was conducted in July 2000.  At that time, 
the veteran stated that she had pain in her left hand, with 
some numbness to her left index finger and to the external 
aspect of her left wrist.  She noted that she had recently 
been diagnosed with DeQuervain's tenosynovitis of the left 
wrist and had undergone surgery to release the tendon in 
April 2000.  Examination of the veteran's left hand revealed 
that she could flex all the tips of her fingers to the top of 
the thumb.  She could oppose all the tips of the fingers to 
the tip of her thumb without any problems.  There was no 
muscle atrophy or muscle wasting of the hand.  Strength of 
the left hand was 5+/5 and she had good peripheral pulses.  
The diagnosis was scar, residual of excision of ganglion cyst 
of the left wrist.  A left wrist x-ray series was 
subsequently performed and it was reported to be negative.    

In April 2001, the veteran underwent a VA examination.  At 
that time, she stated that she was having increasing pain in 
her left wrist.  Upon physical examination, left wrist 
dorsiflexion was limited to 60 degrees; left wrist palmar 
flexion was limited to 65 degrees; left wrist ulnar deviation 
was limited to 35 degrees; and left wrist radial deviation 
was limited to 10 degrees.  Pain in the left wrist began at 
65 degrees of dorsiflexion and ended at 60 degrees.  Pain in 
the left wrist also began at 70 degrees of palmar flexion and 
ended at 65 degrees.  On acute flare-ups, there was probably 
a 25 percent less range of motion of the left wrist.  Pain 
was visibly manifested in the left wrist on motion.  There 
was no ankylosis involving the left wrist, and there was no 
neurological abnormality involving the left wrist.  X-rays of 
the left wrist, taken in April 2001, showed no significant 
bony or joint abnormalities.  The diagnoses were chronic 
DeQuervain's tenosynovitis involving the left wrist, status 
post release of the tendon in April 2000, and status post 
resection of a ganglion cyst on the left wrist in April 1998.  

By a June 2001 rating action, the RO granted service 
connection for DeQuervain's tenosynovitis of the left wrist 
(non-dominant).  At that time, the RO determined that the 
veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the left wrist, from April 25, 2000 to May 31, 2000.  In 
addition, from June 1, 2000, the RO rated the veteran's 
service-connected left wrist disability as 10 percent 
disabling under Diagnostic Code 5024.  

A VA examination was conducted in August 2003.  At that time, 
the veteran stated that she had pain, stiffness, swelling, 
weakness, fatigue, lack of endurance, and instability of the 
left wrist.  According to the veteran, she treated her left 
wrist with occupational therapy exercises, a brace, and 
Motrin.  The veteran noted that just performing simple 
housework caused a flare-up of moderate pain which lasted two 
weeks and caused her to lose 40 percent of the function of 
her left wrist.  The physical examination showed that there 
was no evidence of muscle atrophy, muscle rigidity, muscle 
spasm, or muscle wasting of the left wrist.  Palpation of the 
left wrist revealed tenderness on the dorsal aspect of the 
wrist.  Extension was accomplished from zero to 40 degrees, 
with a maximum to 70 degrees; flexion was accomplished from 
zero to 55 degrees, with a maximum to 90 degrees; radial 
deviation from zero to 10 degrees, with a maximum to 20 
degrees; and ulnar deviation from zero to 50 degrees with a 
maximum to 55 degrees.  The veteran had painful motion with 
use and she had weakened movement against strong resistance.  
She did not have excessive fatigability, incoordination, or 
lack of endurance.  The diagnoses were DeQuervain's 
tenosynovitis of the left wrist and status post surgery of 
the left wrist with residuals.      

In August 2003, the veteran requested that her service- 
connected left wrist disability be reevaluated for a higher 
rating.

In July 2004, the veteran underwent a VA examination.  At 
that time, she stated that she had constant pain in her left 
wrist.  According to the veteran, she also had an aching pain 
that would shoot up her forearm.  She noted stiffness, 
weakness, and fatigue, and denied any swelling, redness, 
warmth, or locking.  Flare-ups with an increase in pain and 
decrease in mobility occurred approximately two to three 
times per year and lasted about six weeks.  The veteran 
indicated that she could continue with all activities during 
flare-ups, but had an increase in pain.  She noted that she 
used a wrist brace.  According to the veteran, due to her 
left wrist disability, she had difficulties in activities 
requiring grasping, twisting, lifting, cooking, and cleaning 
the house.  Upon physical examination, there was no muscle 
atrophy, swelling, redness, or warmth.  Mobility of hand was 
intact with full range of motion of fingers and thumb.  The 
strength in the hand was intact.  In regard to the veteran's 
wrist, there was a decrease in strength against resistance on 
the left.  Repetitive flexion and extension caused an 
increase in pain.  No other limitations were noted.  There 
was no guarding or abnormal movement, and there was no 
ankylosis.  An x-ray of the veteran's left wrist was reported 
to be negative.  The diagnosis was DeQuervain's tenosynovitis 
of the left wrist.          

A VA examination was conducted in October 2005.  At that 
time, the examiner noted that the veteran had had a ganglion 
cyst excised from her left wrist in 1998.  According to the 
examiner, it appeared that there was mild recurrence of the 
ganglion cyst on the left wrist.  The veteran's left wrist 
range of motion was normal and without any additional 
limitations of repetitive use.  However, the normal range of 
motion was associated with very mild degree of pain.  There 
was no swelling or effusion.  The examiner noted that the 
veteran was right-hand dominant.  The diagnosis was residuals 
of excision of ganglion cyst with recurrence, mild, on the 
left wrist.  

In October 2006, the veteran underwent a VA examination.  At 
that time, she stated that the pain in her left wrist was at 
a level of 9/10, and there was stiffness and swelling on an 
intermittent basis.  The flare-ups of the left wrist occurred 
with a sensation of cramping and also a tingling sensation.  
The veteran reported that she had a wrist-hand orthosis for 
the left side.  Although she had undergone two surgical 
procedures, the pain had not resolved in the veteran's wrist.  
The veteran had not worked since 2001 due to multiple 
conditions.  She was self sufficient in day-to-day 
activities, except she needed rest breaks for the left hand 
in bimanual activities.  Upon physical examination, the 
veteran's left wrist was tender, more dorsally, and was also 
in the palmar aspect with trace swelling.  Dorsiflexion was 
to 40 degrees and palmar flexion was to 45 degrees.  Radial 
deviation was to 10 degrees, and ulnar deviation was to 20 
degrees, with end-range pain in all directions.  There was 
mild guarding, and there was no ankylosis.  The diagnosis was 
residuals of status post DeQuervain's tenosynovitis of the 
left wrist.  The examiner noted that an electromyelogram 
taken in May 2006 was reported to be normal.  

A VA examination was conducted in March 2007.  At that time, 
the veteran stated that the pain level in her left wrist was 
a 7-8/10.  According to the veteran, she wore a brace and had 
intermittent swelling.  Flare-ups occurred with any prolonged 
cleaning and lifting.  The veteran noted that she had 
cramping when she performed those activities.  The examiner 
reported that the veteran was not able to handle her day-to-
day activities and she was assisted by a close friend.  Upon 
physical examination of the left wrist, forward flexion was 
to 30 degrees, and extension was to 20 degrees, with pain 
throughout.  The diagnosis was scar from excision of ganglion 
cyst of the left wrist.  


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).   

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus  
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at *3.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms what would warrant different ratings."  
Id.     

The veteran maintains that her current rating is not high 
enough in light of the disability that her left wrist causes.  
She indicates that she has chronic pain in the left wrist and 
limited range of motion.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).      

In this case, the RO has evaluated the veteran's service-
connected DeQuervain's tenosynovitis of the left wrist under 
Diagnostic Code 5024.  Under Diagnostic Code 5024, 
tenosynovitis shall be rated based on limitation of motion of 
the affected part, as degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5024 (2007).     

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the record 
reveals that the veteran is right handed.   

Limitation of motion of the wrist is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5215.  A 10 percent rating is 
warranted for limitation of motion of the wrist (major or 
minor), such that dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  That is 
the highest schedular disability rating available under that 
Diagnostic Code.  See 38 C.F.R. § 4.25 (2007).

Higher ratings are available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214; however, that provision requires the 
presence of ankylosis, a manifestation not present in the 
veteran's case.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Because the veteran is able to 
move her left wrist, a rating in excess of 10 percent is not 
warranted for her left wrist DeQuervain's tenosynovitis under 
Diagnostic Code 5214.

Although there are other diagnostic codes that potentially 
relate to impairment of the wrist, after reviewing these 
alternative provisions, the Board can find no basis on which 
to assign an increased rating for the veteran's left wrist 
disability.  For example, there is no evidence of peripheral 
nerve impairment so as to warrant application of one of the 
peripheral nerves in the left upper extremity.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8510-8516.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  However, as the veteran is 
already in receipt of the maximum rating for her left wrist 
disability based upon limitation of motion (under Diagnostic 
Code 5215), 38 C.F.R. §§ 4.40 and 4.45 (DeLuca factors) are 
not applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board has also considered the March 2007 VA clinician's 
observation that the veteran was not able to handle her day-
to-day activities and she was assisted by a close friend.  
However, the veteran has numerous service and nonservice-
connected disorders, to include musculoskeletal disabilities 
and is in receipt of a 100 percent rating based upon her 
inability to work due to her multiple service-connected 
disabilities.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 10 percent for 
DeQuervain's tenosynovitis of the left wrist.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Entitlement to an evaluation in excess of 10 percent for 
DeQuervain's tenosynovitis of the left wrist (minor) is 
denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


